Exhibit 10.2

 

[gyttyxzf5tcz000001.jpg]

 

July 26, 2018

 

Casey Eichler

 

 

Dear Casey,

 

I am pleased to offer you a position with Ambarella Corporation (the "Company")
as Chief Financial Officer, reporting to myself.  This is a salaried full-time
position.  If you decide to join us, you will be paid semi-monthly $13,541.67
(an annual equivalent of $325,000) in accordance with the Company's normal
payroll procedures.  As a Company employee, you are also eligible to receive
certain employee benefits. You should note that the Company may modify salaries
and benefits from time to time as it deems necessary.  This offer is contingent
upon the successful completion of a background check.

 

You will be eligible to participate in the Company’s bonus plan based on plan
guidelines.  Bonus payments under such plan will be based upon the achievement
of individual and Company objectives and may be prorated for the Company’s
current fiscal year.  Any bonus amount paid pursuant to such plan or otherwise
shall in no event be paid after the later of (i) 2½ months after the end of the
Company’s fiscal year in which such bonus is earned or, (ii) March 15th
following the calendar year in which any such bonus is earned.  You should note
that the Company may modify its bonus plan from time to time as it deems
necessary and no payments may be made under the bonus plan if required
objectives are not achieved.

 

It will be recommended at the first meeting of the Board of Directors of
Ambarella, Inc. (the “Board”), the parent company of the Company, following your
start date that you be granted (i) an option to purchase 20,000 Ordinary shares
of the Company (the “Option”), and (ii) an award of Restricted Stock Units
representing 100,000 Ordinary shares (the “RSU”). The per share exercise price
of the Option shall be equal to the fair market value per share of the Company’s
Ordinary shares on the date of grant.  The recommended vesting schedule of the
option shall be as follows: 25% of the shares shall vest at the end of your
first full year of employment and 1/48th of the shares shall vest each month
thereafter.  The recommended vesting schedule of the RSU shall be as follows:
Twenty-five percent (25%) of the shares subject to the RSU shall vest on the one
(1) year anniversary of the vesting commencement date (as set forth in your
restricted stock unit agreement), and 1/16th of the shares shall vest quarterly
thereafter on each March 15th, June 15th, September 15th, and December 15th
(each a “Quarterly

--------------------------------------------------------------------------------

                                                                                                                  Casey
Eichler

             Page 2

Vest Date”) over the next 3 years. The grant date of the RSU will be the next
Quarterly Vest Date that follows the meeting of the Board in which your RSU is
awarded. The Option and RSU shall be subject to the terms and conditions of the
Company’s Equity Incentive Plan and the related Stock Option Agreement and
Restricted Stock Unit Award Agreement, including vesting requirements. No right
to any stock is earned or accrued until such time that vesting occurs, nor does
the grant confer any right to continue vesting or employment.

 

In addition, if you decide to join us, upon ratification of this employment
offer by the Board, the Company will enter into a Change of Control and
Severance Agreement (the “Severance Agreement”) with you that will provide you
with certain benefits upon a termination of your employment under conditions
described in the Severance Agreement.  Any severance and benefits payments will
be subject to the terms and conditions of such Severance Agreement, including
provisions intended to comply with the requirements of Section 409A of the
Internal Revenue Code, and any ambiguities herein will be interpreted to so
comply. You and the Company agree to work together in good faith to consider
amendments to this letter agreement and to take such reasonable actions
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A.

 

The Company is excited about your joining and looks forward to a beneficial and
productive relationship.  Nevertheless, you should be aware that your employment
with the

Company is for no specified period and constitutes at-will employment.  As a
result, you are free to resign at any time, for any reason or for no
reason.  Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice.  We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed.  It is the Company's understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.  Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.  Similarly, you agree not to
bring any third party confidential information to the Company, including that of
your former employer, and that in performing your duties for the Company you
will not in any way utilize any such information.

As a Company employee, you will be expected to abide by the Company's rules and
standards.  Specifically, you will be required to sign an acknowledgment that
you have read and that you understand the Company's rules of conduct, which are
included in the Company

--------------------------------------------------------------------------------

                                                                                                                  Casey
Eichler

             Page 3

Handbook.

As a condition of your employment, you are also required to sign and comply with
an At‑Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non‑disclosure of Company proprietary information.  In the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree that (i) any and all disputes between you and the Company shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay all but the first $125 of the
arbitration fees.  Please note that we must receive your signed Agreement before
your first day of employment.

To accept the Company's offer, please e-sign and date this letter in the space
provided via the applicant tracking system for Ambarella. This letter, along
with any agreements relating to proprietary rights between you and the Company,
set forth the terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre‑employment negotiations, whether
written or oral.  This letter, including, but not limited to, its at‑will
employment provision, may not be modified or amended except by a written
agreement signed by the President of the Company and you.  This offer of
employment will terminate if it is not accepted, signed and returned by July 27,
2018.  

 

By e-signing this offer letter, you agree that (i) neither the Company nor any
employee of the Company has directly solicited, encouraged or taken any other
action which was intended to induce or encourage you to leave your current
employer, (ii) you initiated contact with the Company regarding employment,
(iii) you affirmatively agree to accept this offer using an electronic
signature.

 

We look forward to your favorable reply and to a productive and exciting work
relationship at Ambarella Corporation.

 

Sincerely,

 

/s/ Feng-Ming Wang

Chief Executive Officer

 

Agreed to and accepted:

 

/s/ Casey Eichler

Name:  Casey Eichler

 

 

Expected start date on or before: August __, 2018